DETAILED ACTION

AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

General Remarks
This communication is considered fully responsive to Applicant’s application filed 05/27/2020.
Application filed 05/27/2020.
Claims:
Claims 21-40 are pending.
Claims 1-20 are canceled.
Preliminary Amendment filed 11/05/2020.
Claims 21, 29 and 35 are independent.
IDS:
New IDS:
IDS filed 02/25/2021 has been considered.
IDS filed 08/24/2020 has been considered.
Priority/Continuity Data:
This Application is a continuation of Non-Provisional Application No. 16/231,260 (Patent# 10,692,596) filed 12/21/2018.
Non-Provisional Application No. 16/231,260 (Patent# 10,692,596) is a continuation of Non-Provisional Application No. 13/221,828 (Patent# 10,204,210) filed 08/30/2011.
Non-Provisional Application No. 13/221,828 (Patent# 10,204,210) is a continuation of Provisional Application No. 61/378,369 filed 08/30/2010.
35 U.S.C. 112(f):
Claims 35 and 37 will invoke review under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26, 29-32 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2010/0229045 to Schultz et al. (“Schultz”) in view of U.S. Patent Application No. 2011/0282168 to Weiss et al. (“Weiss”) in further view of U.S. Patent Application No. 2004/0044560 to Giglio et al. (“Giglio”)
As to claim 21, Schultz discloses:
a method of providing a user inducement with a health kiosk comprising a computing unit and at least one physiological measurement apparatus, the method comprising: 
transmitting, from a Web browser at the kiosk to a server, profile information of the kiosk in the form of an HTTP request comprising an HTTP cookie stored in a memory of the computing unit, the profile information comprising a configuration selection from among a plurality of possible configurations of the at least one physiological measurement apparatus (¶0025-¶0026, ¶0030-¶0031 – Schultz teaches a client browser is able to send an HTTP request with a cookie that contains a device profile which is information related to the operating platform or class of the device (i.e., configuration) (i.e., Examiner Note: the teaching of physiological measurement apparatus (PMA) is taught by Weiss)), 
transmitting from the kiosk to the server a request for a resource (Figs. 1-3, ¶0006, ¶0021 – Schulz teaches sending a request via a URL); and 
in response to receiving the profile information and the request: 
generating dynamic, profile-specific, client-side executable Web content configured to run on the Web browser, responsive to the request and based at least in part on the profile information, the dynamic, profile-specific, client-side executable Web content comprising (Figs. 1-3; 0034 – Schulz teaches sending web content (i.e., http://bb.qmd.com/page123) based off the HTTP request that was sent): 
transmitting from the server to the kiosk the dynamic, profile-specific, client-side executable Web content (Figs. 1-3; ¶0034 – Schulz teaches sending web content (i.e., http://bb.qmd.com/page123) based off the HTTP request that was sent); and 
rendering, by the Web browser, the dynamic, profile-specific, client-side executable Web content on a display at the kiosk by executing the dynamic, profile-specific, client-side executable Web content (Figs. 1-3; ¶0034 – Schulz teaches sending web content (i.e., http://bb.qmd.com/page123) to be displayed based off the HTTP request that was sent). 
Weiss discloses what Schultz does not expressly disclose.
Weiss discloses:
the at least one physiological measurement apparatus operatively connectable to a human user for measuring a physiological characteristic of the user and the at least one physiological measurement apparatus configurable to measure and output one or more physiological measurements of the physiological characteristic based on the configuration selection (Fig. 2, 220,. 222, 224; ¶0011, ¶0027 - Weiss teaches being able to take the blood pressure of a user.  Weiss also teaches use of multiple sensors); 
a first, a second, [and a third display (taught by Giglio)] element, 
the first display element, when rendered by the Web browser by executing the dynamic, profile-specific, client-side executable Web content, provides a user interface based on the configuration selection for user control, locally at the kiosk via the Web browser and the user interface, of the at least one physiological measurement apparatus to measure and output the physiological characteristic (¶0027 – Weiss teaches an option being provided via the UI to take blood pressure), 
the second display element, when rendered by the Web browser, provides a data display element for displaying data output by the at least one physiological measurement apparatus locally at the kiosk via the Web browser and the user interface (¶0011 – Weiss teaches the health monitoring device (HMD) can output data such as video, lights, chat and change settings), and 
Schultz and Weiss are analogous arts because they are from the same field of endeavor with respect to client/server environment and transmitting information between.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate physiological device as discussed in Weiss with client/server environment and sending of device profile information as discussed in Schultz by adding the functionality of Weiss to the system/method of Schultz in order to allow patients to remotely take medical measurements/tests and able to report to the medical center farther away (Weiss, ¶0002).
Giglio discloses what Schultz and Weiss does not expressly disclose.
Giglio discloses:
the third display element, when rendered by the Web browser, displays a user inducement and a condition associated with the inducement (Fig. 6d, ¶0019, Abstract - Giglio teaches showing special offerings or coupon (i.e., inducement) based on the user’s personal information and test results (i.e., conditions)); 
Schultz, Weiss and Giglio are analogous arts because they are from the same field of endeavor with respect to client/server environment and transmitting information between.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate rewards as discussed in Giglio with physiological device as discussed in Weiss with client/server environment and sending of device profile information as discussed in Schultz by adding the functionality of Weiss to the system/method of Schultz and Weiss in order to provide a patient/user with special offers based off their information or test results (Giglio, ¶0019).

As to claim 22, Schultz, Weiss and Giglio discloses:
method of claim 21, and
Giglio discloses.
comprising: 
satisfying, by the kiosk, the condition; and providing, by the kiosk, the inducement (Fig. 6d, ¶0019, Abstract - Giglio teaches showing special offerings or coupon (i.e., inducement) based on the user’s personal information and test results (i.e., conditions)).  The suggestion/motivation and obviousness rejection is the same as in claim 21.

As to claim 23, Schultz, Weiss and Giglio discloses:
method of claim 22, and
Giglio discloses.
wherein: 
the condition comprises measuring the physiological characteristic of the user with the at least one physiological measurement apparatus of the kiosk (Fig. 6d, ¶0019, Abstract - Giglio teaches showing special offerings or coupon (i.e., inducement) based on the user’s personal information and test results (i.e., conditions)); and 
satisfying, by the kiosk, the condition, comprises measuring the physiological characteristic of the user with the at least one physiological measurement apparatus of the kiosk (Fig. 6d, ¶0019, Abstract - Giglio teaches showing special offerings or coupon (i.e., inducement) based on the user’s personal information and test results (i.e., conditions)).  The suggestion/motivation and obviousness rejection is the same as in claim 21.

As to claim 24, Schultz, Weiss and Giglio discloses:
method of claim 22, and
Weiss discloses.
wherein: 
the condition comprises measuring the physiological characteristic of the user with the at least one physiological measurement apparatus of the kiosk within a period of time (¶0027 – Weiss teaches an option being provided via the UI to take blood pressure.  The taking of blood pressure occurs over a period of time); and 
satisfying, by the kiosk, the condition, comprises measuring the physiological characteristic of the user with the at least one physiological measurement apparatus of the kiosk within the period of time (¶0027 – Weiss teaches an option being provided via the UI to take blood pressure.  The taking of blood pressure occurs over a period of time).  The suggestion/motivation and obviousness rejection is the same as in claim 21.

As to claim 25, Schultz, Weiss and Giglio discloses:
method of claim 22, and
Giglio discloses.
wherein providing, by the kiosk, the inducement, comprises providing a monetary reward (Fig. 6d, ¶0019, Abstract - Giglio teaches showing special offerings or coupon (i.e., inducement or monetary award) based on the user’s personal information and test results (i.e., conditions)).  The suggestion/motivation and obviousness rejection is the same as in claim 21.

As to claim 26, Schultz, Weiss and Giglio discloses:
method of claim 25, and
Giglio discloses.
wherein the monetary reward comprises one of more of: cash, a discount coupon, and a gift certificate (Fig. 6d, ¶0019, Abstract - Giglio teaches showing special offerings or coupon (i.e., inducement or monetary award) based on the user’s personal information and test results (i.e., conditions)).  The suggestion/motivation and obviousness rejection is the same as in claim 21.

As to claim 29, Schultz discloses:
a method of providing a user inducement with a health kiosk comprising a computing unit, a Web browser, and at least one physiological measurement apparatus operatively connectable to a human user for measuring a physiological characteristic of the user (¶0025-¶0026, ¶0030-¶0031 – Schultz teaches a client browser is able to send an HTTP request with a cookie that contains a device profile which is information related to the operating platform or class of the device (i.e., configuration) (i.e., Examiner Note: the teaching of physiological measurement apparatus (PMA) is taught by Weiss)), the method comprising: 
generating, by the server, dynamic, client-side executable Web content configured to run on the Web browser, the Web content comprising a user inducement and a condition associated with the inducement (Figs. 1-3; 0034 – Schulz teaches sending web content (i.e., http://bb.qmd.com/page123) based off the HTTP request that was sent), 
transmitting from the server to the kiosk the Web content (Figs. 1-3; ¶0034 – Schulz teaches sending web content (i.e., http://bb.qmd.com/page123) based off the HTTP request that was sent); 
rendering, by the Web browser, the Web content on a display at the kiosk by executing the Web content (Figs. 1-3; ¶0034 – Schulz teaches sending web content (i.e., http://bb.qmd.com/page123) based off the HTTP request that was sent); 
The suggestion/motivation and obviousness rejection is the same as in claim 21.
Weiss discloses what Schultz does not expressly disclose.
Weiss discloses:
receiving, by a server, a measurement of the physiological characteristic of the user (¶0017 – Weiss teaches the health monitoring device communicating blood pressure measurements to the health monitoring server); 
Giglio discloses what Schultz and Weiss does not expressly disclose.
Giglio discloses:
wherein the condition comprises measuring the physiological characteristic of the user with the at least one physiological measurement apparatus of the kiosk (Fig. 6d, ¶0019, Abstract - Giglio teaches showing special offerings or coupon (i.e., inducement) based on the user’s personal information and test results (i.e., conditions));
satisfying, by the kiosk, the condition by measuring the physiological characteristic of the user with the at least one physiological measurement apparatus of the kiosk (Fig. 6d, ¶0019, Abstract - Giglio teaches showing special offerings or coupon (i.e., inducement) based on the user’s personal information and test results (i.e., conditions)); and 
providing, by the kiosk, the inducement (Fig. 6d, ¶0019, Abstract - Giglio teaches showing special offerings or coupon (i.e., inducement or monetary award) based on the user’s personal information and test results (i.e., conditions)). 
The suggestion/motivation and obviousness rejection is the same as in claim 21.

As to claim 30, Schultz, Weiss and Giglio discloses:
method of claim 29, and
Giglio discloses.
wherein generating, by the server, the Web content comprises determining, by the server, that the measurement of the physiological characteristic is outside of a target physiological characteristic range (Fig. 6C, Fig. 6D of Giglio); 
wherein the condition comprises measuring the physiological characteristic of the user with the at least one physiological measurement apparatus of the kiosk within a period of time (Fig. 6B, ¶0023 – Giglio teaches a user taking a body fat test that will occur with a period of time.); and 
wherein satisfying, by the kiosk, the condition comprises measuring the physiological characteristic of the user with the at least one physiological measurement apparatus of the kiosk within the period of time (Fig. 6B, ¶0023 – Giglio teaches a user taking a body fat test that will occur with a period of time.). The suggestion/motivation and obviousness rejection is the same as in claim 29.

As to claim 31, Schultz, Weiss and Giglio discloses:
method of claim 29, and
Weiss discloses.
wherein receiving, by the server, the measurement of the physiological characteristic of the user comprises: 
generating, by the kiosk, the measurement of the physiological characteristic of the user by measuring the physiological characteristic of the user with the at least one physiological measurement apparatus of the kiosk (¶0027 – Weiss teaches an option being provided via the UI to take blood pressure); and 
transmitting the measurement of the physiological characteristic from the kiosk to the server (¶0017 – Weiss teaches the health monitoring device communicating blood pressure measurements to the health monitoring server).  The suggestion/motivation and obviousness rejection is the same as in claim 29.

As to claim 32, Schultz, Weiss and Giglio discloses:
method of claim 31, and
Weiss discloses.
wherein the physiological characteristic comprises one or more of: weight, blood pressure, blood glucose, temperature, and heart rate (¶0027 – Weiss teaches an option being provided via the UI to take blood pressure).  The suggestion/motivation and obviousness rejection is the same as in claim 29.

As to claim 35, similar rejection as to claim 29.
As to claim 36, similar rejection as to claim 30.
As to claim 37, similar rejection as to claim 31.
As to claim 38, similar rejection as to claim 32.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2010/0229045 to Schultz et al. (“Schultz”) in view of U.S. Patent Application No. 2011/0282168 to Weiss et al. (“Weiss”) in further view of U.S. Patent Application No. 2004/0044560 to Giglio et al. (“Giglio”) in further view of U.S. Patent No. 8,489,452 to Warner et al. (“Warner”).
As to claim 27, Schultz, Weiss and Giglio discloses:
method of claim 22, 
Warner discloses what Schultz, Weiss and Giglio do not expressly disclose.
Warner discloses:
wherein providing, by the kiosk, the inducement, comprises: 
adding the user to a list of rewarded users (col. 2 ll. 9-27 – Warner teaches a user being a part of a loyalty program which denotes they joined and were added to the loyalty program (i.e., added to a list of awarded users)); 
selecting a selected user from the list of rewarded users (col. 2 ll. 37-52 – Warner teaches a loyalty system that allow users to participate in incentive programs and dedicated to handling activities associated with the user incentive program (i.e. selecting a user from the list, for example, for the list of users who a part of the loyalty program)); and 
providing a monetary reward to the selected user (col. 2 ll. 37-67 – Warner teaches a loyalty system that allow users to participate in incentive programs and dedicated to handling activities associated with the user incentive program. Warner teaches the offering of coupons.). 
Schultz, Weiss, Giglio and Warner are analogous arts because they are from the same field of endeavor with respect to client/server environment and transmitting information between.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate loyalty programs and awards as discussed in Warner with rewards as discussed in Giglio with physiological device as discussed in Weiss with client/server environment and sending of device profile information as discussed in Schultz by adding the functionality of Warner to the system/method of Schultz, Weiss and Giglio in order to allowing users to obtain savings and other incentives (Warner, col. 2 ll. 1-5).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2010/0229045 to Schultz et al. (“Schultz”) in view of U.S. Patent Application No. 2011/0282168 to Weiss et al. (“Weiss”) in further view of U.S. Patent Application No. 2004/0044560 to Giglio et al. (“Giglio”) in further view of U.S. Patent Application Publication No. 2010/0153197 to Byon (“Byon”).
As to claim 28, Schultz, Weiss and Giglio discloses:
method of claim 21, 
Byon discloses what Schultz, Weiss and Giglio do not expressly disclose.
Byon discloses:
comprising: 
providing, by the server, an administrative interface; and receiving, by the server, the inducement and the condition associated with the inducement from the administrative interface (Fig. 3, ¶0010, ¶0041, ¶0042 – Byon teaches a backend UI for ads or prizes for distribution determined by a basis (i.e., condition)). 
Schultz, Weiss, Giglio and Byon are analogous arts because they are from the same field of endeavor with respect to client/server environment and transmitting information between.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate a backend UI as discussed in Byon with rewards as discussed in Giglio with physiological device as discussed in Weiss with client/server environment and sending of device profile information as discussed in Schultz by adding the functionality of Byon to the system/method of Schultz, Weiss and Giglio in order to provide a UI for a backend to view information (Byon, Fig. 3, ¶0010).

Claims 33, 34, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2010/0229045 to Schultz et al. (“Schultz”) in view of U.S. Patent Application No. 2011/0282168 to Weiss et al. (“Weiss”) in further view of U.S. Patent Application No. 2004/0044560 to Giglio et al. (“Giglio”) in further view of U.S. Patent Application Publication No. 2002/0183599 to Castellanos (“Castellanos”).
As to claim 33, Schultz, Weiss, Giglio discloses:
method of claim 30, 
Castellanos discloses what Schultz, Weiss and Giglio do not expressly disclose.
Castellanos discloses:
wherein the method comprises receiving, by the server, user information, and wherein generating, by the server, the Web content comprises generating the Web content at least in part based on the user information (¶0113 – Castellanos teaches a patient entering in medicines they are currently on)
Schultz, Weiss, Giglio and Castellanos are analogous arts because they are from the same field of endeavor with respect to client/server environment and transmitting information between.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate patient medical inputs as discussed in Castellanos with rewards as discussed in Giglio with physiological device as discussed in Weiss with client/server environment and sending of device profile information as discussed in Schultz by adding the functionality of Castellanos to the system/method of Schultz, Weiss and Giglio in order to allow a patient/user to remotely interact with a medical service provider (Castellanos, ¶0012-¶0015).

As to claim 34, Schultz, Weiss, Giglio discloses:
method of claim 33, 
Castellanos discloses what Schultz, Weiss and Giglio do not expressly disclose.
Castellanos discloses:
wherein the user information comprises one or more of: a medication taken by the user, an activity performed by the user, a food ingested by the user, and a drink ingested by the user (¶0113 – Castellanos teaches a patient entering in medicines they are currently on).  The suggestion/motivation and obviousness rejection is the same as in claim 33.

As to claim 39, similar rejection as to claim 33.
As to claim 40, similar rejection as to claim 34.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687.  The examiner can normally be reached on Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAYLOR A ELFERVIG/           Primary Examiner, Art Unit 2445